Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 33-881100) pertaining to the 1993 Non-Employee Directors Stock Option Incentive Plan, the Registration Statement (Form S-8 No. 33-81124) pertaining to the 1991 Long-Term Employee Stock Option Plan, the Registration Statement (Form S-8 No. 333-88744) pertaining to the 2000 Employee Stock Option Plan, the Registration Statement (Form S-8 No. 333-43631) pertaining to the Non-Employee Directors Deferred Compensation Plan, the Registration Statement on (Form S-8 No. 333-149674) pertaining to the 2007 Stock and Incentive Compensation Plan, the Registration Statement (Form S-3 No. 333-155051) pertaining to the 2008 shelf registration of securities and the Registration Statement (Form S-8 No. 333-161484 pertaining to the 2009 Employee Stock Purchase Plan, of our reports datedFebruary 28, 2011, with respect to the consolidated financial statements and schedule of Almost Family, Inc. and subsidiaries, and the effectiveness of internal control over financial reporting of Almost Family, Inc. and subsidiaries, included in the Annual Report (Form 10-K) for the year endedDecember 31, 2010. /s/ Ernst & Young, LLP Louisville, Kentucky February 28, 2011
